        Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
_______________________________________

RICHARD G. WILLSON,
                                   Plaintiff                   DECISION AND ORDER
-vs-
                                                               6:19-CV-6206 CJS
COMMISSIONER OF SOCIAL
SECURITY,
                           Defendant.
________________________________________


                                     INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”)

which denied the application of Richard Willson for Social Security Disability Insurance

(“SSDI”) benefits. Now before the Court is Plaintiff’s motion (ECF No. 13) for judgment

on the pleadings and Defendant’s cross-motion (ECF No. 16) for the same relief. For

the reasons discussed below, Plaintiff’s application is denied, Defendant’s application is

granted, and this action is dismissed.

                                 STANDARDS OF LAW
       The Commissioner decides applications for SSDI benefits using a five-step

sequential evaluation:

       A five-step sequential analysis is used to evaluate disability claims. See
       20 C.F.R. §§ 404.1520, 416.920. First, the Commissioner considers
       whether the claimant is currently engaged in substantial gainful activity. If
       he is not, the Commissioner next considers whether the claimant has a
       severe impairment which significantly limits his physical or mental ability to
       do basic work activities. If the claimant suffers such an impairment, the
       third inquiry is whether, based solely on medical evidence, the claimant

                                               1
          Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 2 of 16




        has an impairment which is listed in the regulations [or medically equals a
        listed impairment]. Assuming the claimant does not have a listed
        impairment, the fourth inquiry is whether, despite the claimant’s severe
        impairment, he has the residual functional capacity [(“RFC”)] to perform
        his past work. 1 Finally, if the claimant is unable to perform his past work,
        the Commissioner then determines whether there is other work which the
        claimant could perform. The claimant bears the burden of proof as to the
        first four steps, while the Commissioner bears the burden at step five.

Colvin v. Berryhill, 734 F. App'x 756, 758 (2d Cir. 2018) (citations and internal quotation

marks omitted)

        An unsuccessful claimant may bring an action in federal district court to

challenge the Commissioner’s denial of the disability claim. In such an action, “[t]he

court shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social

Security, with or without remanding the cause for a rehearing.” 42 U.S.C.A. § 405(g)

(West). In relevant part, Section 405(g) states that “[t]he findings of the Commissioner

of Social security as to any fact, if supported by substantial evidence, shall be

conclusive.”

        The issue to be determined by the court is whether the Commissioner’s

conclusions “are supported by substantial evidence in the record as a whole or are

based on an erroneous legal standard.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir.

1998); see also, Barnaby v. Berryhill, 773 F. App'x 642, 643 (2d Cir. 2019) (“[We] will



1 Residual functional capacity “is what the claimant can still do despite the limitations imposed by his
impairment.” Bushey v. Berryhill, 739 F. App'x 668, 670–71 (2d Cir. 2018) (citations omitted); see also,
1996 WL 374184, Titles II & Xvi: Assessing Residual Functional Capacity in Initial Claims, SSR 96-8P
(S.S.A. July 2, 1996).

                                                     2
        Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 3 of 16




uphold the decision if it is supported by substantial evidence and the correct legal

standards were applied.”) (citing Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010) and

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).”).

       “First, the [c]ourt reviews the Commissioner's decision to determine whether the

Commissioner applied the correct legal standard.” Tejada v. Apfel, 167 F.3d 770, 773

(2d Cir. 1999); see also, Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004) (“[W]here an

error of law has been made that might have affected the disposition of the case, this

court cannot fulfill its statutory and constitutional duty to review the decision of the

administrative agency by simply deferring to the factual findings of the ALJ. Failure to

apply the correct legal standards is grounds for reversal.”) (citation omitted).

       If the Commissioner applied the correct legal standards, the court next “examines

the record to determine if the Commissioner's conclusions are supported by substantial

evidence.” Tejada v. Apfel, 167 F.3d at 773. Substantial evidence is defined as “more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citation omitted).

       The substantial evidence standard is a very deferential standard of
       review—even more so than the ‘clearly erroneous’ standard, and the
       Commissioner’s findings of fact must be upheld unless a reasonable
       factfinder would have to conclude otherwise.” Brault v. Social Sec. Admin.,
       Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam) (emphasis in
       original). “An ALJ is not required to discuss every piece of evidence
       submitted, and the failure to cite specific evidence does not indicate that
       such evidence was not considered. Id.

Banyai v. Berryhill, 767 F. App'x 176, 177 (2d Cir. 2019), as amended (Apr. 30, 2019)

(internal quotation marks omitted).

                                              3
         Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 4 of 16




        In applying this standard, a court is not permitted to re-weigh the evidence. See,

Krull v. Colvin, 669 F. App'x 31, 32 (2d Cir. 2016) (“Krull's disagreement is with the

ALJ's weighing of the evidence, but the deferential standard of review prevents us from

reweighing it.”); see also, Riordan v. Barnhart, No. 06 CIV 4773 AKH, 2007 WL

1406649, at *4 (S.D.N.Y. May 8, 2007) (“The court does not engage in a de novo

determination of whether or not the claimant is disabled, but instead determines

whether correct legal standards were applied and whether substantial evidence

supports the decision of the Commissioner.”) (citations omitted).

                        FACTUAL and PROCEDURAL BACKGROUND

        The reader is presumed to be familiar with the facts and procedural history of this

action. The Court will refer to the record only as necessary for purposes of this

Decision and Order.

        Plaintiff, who previously worked as a parts salesman at several automobile

dealerships, claims to have become disabled on May 28, 2014, primarily due to mental

impairments. Plaintiff has a history of depression and has made suicidal gestures on

two occasions, the first of which involved him setting his house on fire while

intoxicated. 2 Plaintiff suffered burns to his legs in that incident, requiring skin grafts,

and was later convicted of arson and incarcerated for four months. Since that time

Plaintiff has not attempted to work, purportedly due to depression and anxiety. 3 Plaintiff

also has physical impairments, primarily consisting of back pain and knee pain, that are


2 Plaintiff also has a history of chronic alcoholism and cocaine abuse, but his substance abuse problems
are reportedly in remission. Administrative Transcript at pp. 356, 379, 392-93, 422.
3 Administrative Transcript at pp. 31-35, 39.



                                                    4
          Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 5 of 16




exacerbated by activities such as shoveling snow. 4

        On May 26, 2015, Plaintiff applied for disability benefits due to depression,

anxiety, back pain and left knee pain. 5 On December 17, 2017, Plaintiff’s attorney

submitted a pre-hearing brief to the Administrative Law Judge (“ALJ”), similarly listing

four impairments: depression, anxiety, low back pain and knee pain. 6 Although, at the

hearing, when the ALJ asked Plaintiff why he was physically unable to work, Plaintiff

mentioned only an inability to lift due to back pain.

        On March 26, 2018, the ALJ issued a decision finding that Plaintiff was not

disabled at any time between the alleged disability onset date and the date of the

decision. 7 Applying the familiar five-step sequential evaluation set forth earlier, the ALJ

found that: Plaintiff had not engaged in substantial gainful activity since the alleged

onset date; Plaintiff had severe impairments consisting of depression and anxiety;

Plaintiff had other impairments that were not severe, including degenerative changes in

his neck, back and knee, ulnar nerve neuropathy, hypertension, hyperlipidemia and

,substance abuse; Plaintiff’s impairments, either singly or in combination, did not meet

or medically equal a listed impairment; Plaintiff had the RFC to perform work “at all

exertional levels” but with limitations, cause by non-exertional impairments, consisting of

“simple, routine tasks[,] occasional decision-making[,] occasional changes in the

workplace and occasional superficial interaction with the public”; Plaintiff was not able to



4 See, e.g., Administrative Transcript at p. 190 (Referring to back pain during extended physical activity).
5 Administrative Transcript at pp. 55, 61.
6 Administrative Transcript at pp. 205-206.
7 The ALJ, the Hon. Timothy Belford, issued his decision following a hearing at which Plaintiff appeared

with an attorney, and at which both Plaintiff and a vocational expert (“VE”) testified.

                                                      5
         Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 6 of 16




perform his past relevant work; but considering Plaintiff’s age (55), education (high

school), work experience and RFC, there were other jobs that Plaintiff could perform.

        Plaintiff contends that the ALJ’s determination must be reversed because it

contains legal error and is not supported by substantial evidence. More particularly,

Plaintiff alleges that the ALJ erred by finding that his “back, neck, knee, and left upper

extremity impairments were nonsevere”; by failing to consider those same non-severe

impairments when determining RFC; by failing to develop the record to fill obvious gaps

in the evidence; and by failing to properly consider the effect of stress on his ability to

work.

        The Commissioner disputes all of Plaintiff’s contentions and maintains that the

ALJ’s decision is free of legal error and supported by substantial evidence.

                                           DISCUSSION

        The ALJ Did Not Err by Failing to Evaluate the Nature of Plaintiff’s Stress

        Plaintiff contends that Social Security Ruling (“SSR”) 85-15 required the ALJ to

evaluate the nature of Plaintiff’s stress when making an RFC determination. Plaintiff

argues that the ALJ failed to do so, and improperly accounted for Plaintiff’s stress by

merely limiting him to simple low-stress work. However, that argument lacks merit

since SSR 85-15 does not apply in cases such as this where the claimant is alleging

both physical and mental impairments. See, e.g., Estrella v. Berryhill, No. 17-CV-

3838(AMD), 2019 WL 1367757, at *3 (E.D.N.Y. Mar. 26, 2019) (“This regulation does

not apply to this case, because the plaintiff suffers from both exertional and

nonexertional limitations; SSR 85-15 applies only to claimants with solely nonexertional


                                              6
          Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 7 of 16




limitations. See Roma v. Astrue, 468 F. App'x 16, 20 (2d Cir. 2012)[.]”); see also, Wyder

v. Colvin, No. 1:16-CV-00817-HBS, 2018 WL 3866669, at *4 (W.D.N.Y. Aug. 15, 2018)

(“District Courts within the Second Circuit have applied the Roma Court's interpretation

of SSR 85–15.”) (collecting cases).

        In any event, the ALJ properly considered Plaintiff’s stress and accounted for it,

when making his RFC determination, by limiting Plaintiff to simple, routine tasks

requiring only occasional decision-making, occasional changes in the workplace and

occasional superficial contact with the public. At the hearing, in response to questions

from both the ALJ and Plaintiff’s attorney, Plaintiff described the nature and causes of

his stress and anxiety. 8 For example, after Plaintiff indicated that he could not return to

his past work due to the “stress” of it, the ALJ asked Plaintiff what he meant by that, and

Plaintiff indicated that it was “the fast paced aspect of it,” “understaffing,” “having to

answer the phone constantly,” and dealing with “technicians” and the “general public.” 9

        In the ALJ’s written decision, he specifically discussed Plaintiff’s anxiety and

ability to handle stress, noting that, according to treating psychiatrist Susan Chlebowski,

M.D. (“Chlebowski”), Plaintiff had only “moderate” limitations in “adapting or managing

himself,” “dealing with normal work stress” and dealing with “stress of semiskilled and

skilled work,” with “moderate” defined as “the individual’s functioning in the area

independently, appropriately, effectively and on a sustained basis if fair.” 10 Chlebowski

also indicated, though, that Plaintiff would have no limitation in understanding and


8 Administrative Transcript at pp.
9 Administrative Transcript at p. 39.
10 Administrative Transcript at pp. 14, 17, 484-485.



                                                       7
          Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 8 of 16




remembering simple instructions, and would have only mild limitations in interacting with

other people, carrying out simple instructions, maintaining attention, performing at a

consistent pace and making simple work related decisions. The ALJ further noted that

according to consultative psychologist Yu-Ying Lin, Ph.D. (“Lin”), Plaintiff’s “difficulties”

were caused by stress and lack of motivation, and that he was moderately limited in

dealing with stress, but that he could nevertheless, and “without limitation,” follow and

understand simple instructions, perform simple tasks independently, maintain attention

and concentration, relate adequately with others, learn new tasks and maintain a

regular schedule. 11 Based upon all of the foregoing, the Court finds that Plaintiff’s

argument on this point lacks merit.

        Even Assuming that the ALJ Committed Error at Step Two
        With Regard to Plaintiff’s Physical Impairments, the
        Error Was Harmless

        Plaintiff next maintains that the ALJ erred at the second step of the sequential

evaluation by finding that all of Plaintiff’s physical impairments were non-severe. In

particular, the ALJ found that Plaintiff’s back pain, neck pain, knee pain and left ulnar

neuropathy were all non-severe impairments, “based upon duration.” Although, with

regard to the back, neck and knee ailments, it appears that the ALJ actually found them

to be non-severe based on the fact that they did not result in any significant pain or

limitation. 12 Plaintiff is correct, however, that the ALJ purportedly found all of those


11 Administrative Transcript at p. 393.
12 The ALJ’s use of the phrase “based on duration” in that regard is odd, since his immediately preceding
discussion focused on the fact that the neck, back and knee impairments did not appear to affect
Plaintiff’s ability to perform basic work activities, since they did cause any significant degree of “pain” or
“deficits.” The ALJ did not discuss the duration or expected duration of those ailments. The ALJ found

                                                      8
          Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 9 of 16




impairments to be non-severe, “based on duration.” Plaintiff contends that the ALJ

erred in that regard, stating:

        It is reversible error for an ALJ to find an impairment non-severe because
        it does not meet the 12-month duration requirement. An impairment’s
        severity is not the same as, nor is it dependent upon, its duration.

Pl.’s Mem. of Law, ECF No. 13-1 at p.11 (citation and internal quotation marks omitted).

        The Commissioner denies that the ALJ erred in that manner, but nevertheless

contends that any such error would be harmless, since the ALJ went on to find that

Plaintiff’s physical impairments posed no limitations on his ability to work, after

“consider[ing] Plaintiff’s medical evidence regarding his physical impairments” and the

opinion of consultative examiner Mohamed Zaman, M.D. (“Zaman”) “that [Plaintiff] had

no physical restrictions[.]” 13 Plaintiff maintains, however, that the ALJ did not consider

the physical impairments at the subsequent steps of the sequential evaluation. 14

        The Court agrees with the Commissioner that any error by the ALJ at step two of

the sequential evaluation was harmless. An ALJ’s error at step two of the sequential

evaluation may be harmless if the ALJ continues through the remaining steps and

considers the impairment that was omitted at step two. See, Reices-Colon v. Astrue,

523 F. App'x 796, 798 (2d Cir. 2013) (“[Plaintiff] claims that the ALJ's step two analysis


that Plaintiff’s left ulnar-nerve neuropathy was also non-severe “based on duration,” stating: “Records of
Dr. Lis-Hyjeck only recently, within two months of the hearing, only recently documented left ulnar nerve
neuropathy. I find the ulnar nerve neuropathy non-severe based upon duration.” Before making that
finding, the ALJ does not seem to have considered whether the neuropathy was a medically determinable
impairment that affected ability to perform work activities, or whether the condition could be expected to
last twelve months; he only indicated that the condition had been diagnosed very recently.
13 Def.’s Mem of Law, ECF No.16-1 at pp. 21–22.
14 See, Pl.’s Mem. of Law, ECF No. 13-1 at p. 10 (“The ALJ committed reversible step two error in finding

none of Plaintiff’s physical impairments [severe] and proceeding to neglect the effect of those
impairments throughout the balance of the sequential evaluation.”) (emphasis added).

                                                    9
        Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 10 of 16




was deficient because the ALJ excluded her anxiety disorder and panic disorder from

his review. . . . [A]ny error would be harmless. At step two, the ALJ identified other

“severe impairments[,]” and therefore proceeded with the subsequent steps. And, in

those subsequent steps, the ALJ specifically considered her anxiety and panic attacks.

Because these conditions were considered during the subsequent steps, any error was

harmless.”) (citation and internal quotation marks omitted).

       Here, the ALJ considered Plaintiff’s pain of the neck, back and knee at the

subsequent steps of the sequential evaluation and found that Plaintiff had no exertional

impairment. For example, the ALJ noted, when making his RFC determination, that

Plaintiff had not mentioned his knee during the hearing, and that Plaintiff was not

currently receiving any treatment for his back pain, except for using over the counter

pain medications and ice packs as needed. 15 Further, the ALJ observed that Plaintiff

had reported being able to shovel snow. 16 Additionally, the ALJ discussed how

consultative examiner Mohammed Zaman, M.D., “considered the claimant unlimited in

terms of physical restrictions,” and how Zaman’s opinion was consistent with the

findings of Plaintiff’s own treating sources, including those of Kenneth Mathis, RPA

(“Mathis”). 17 In that regard, on February 22, 2016, Mathis performed a full physical

examination and reported no abnormal findings whatsoever, including no problems with

the back, neck, upper extremities or lower extremities. 18



15 Administrative Transcript at p. 15.
16 Administrative Transcript at p. 16.
17 Administrative Transcript at p. 17. Mathis summarized the exam as “adult medical examination

without abnormal findings.” Id. at p. 409.
18 Administrative Transcript at pp. 405–410.



                                                 10
         Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 11 of 16




        The ALJ did not expressly mention left-ulnar nerve neuropathy at the subsequent

steps of the sequential evaluation, but the Court nevertheless finds that any error

related to that condition was harmless, since the ALJ found that Plaintiff had no physical

limitations, which would include any limitations related to the ulnar-nerve, and that

finding is supported by substantial evidence. 19 Beyond that, the Court notes that

Plaintiff never listed “left ulnar-nerve neuropathy,” or any other ailment of the hand or

arm, as a basis for his disability claim, and has not identified any functional limitations

related to that condition. In January and February of 2015, Plaintiff complained to his

primary care doctor concerning some minor aching, numbness and tingling in his left

hand, along with “trigger finger” in his left ring finger. 20 However, there is no indication

that those complaints caused Plaintiff any limitation. Moreover, when Plaintiff filed his

disability application a few months later, he claimed to be disabled due only to

depression, anxiety, back pain and knee pain. 21 On October 30, 2015, Plaintiff

completed a disability report that focused almost exclusively on depression and anxiety;

the report did not mention any physical problem except “occasional knee or back

pain.”22 On January 15, 2016, at a consultative internal medicine examination



19 The evidence mentioned earlier that supports the ALJ’s exertional RFC finding, such as the findings by
Mathis and Zaman, are not “stale” with regard to the left ulnar nerve neuropathy merely because they
were written prior to the 2017 diagnosis of left ulnar nerve neuropathy. Plaintiff admits that the left
arm/hand symptoms that led to the 2017 diagnosis had existed for years before the official neuropathy
diagnosis was made. See, Pl.’s Mem. of Law, ECF No. 13-1 at p. 11 (“[T]here is evidence in the record
that plaintiff had left hand complaints long before being officially diagnosed with left ulnar neuropathy in
November 2017.”). Consequently, Plaintiff already had the condition when Mathis and Zaman performed
their physical examinations. In any event, there is simply no evidence of functional limitations from the
condition. .
20 Administrative Transcript at pp. 354–56, 365, 367.
21 Administrative Transcript at p. 55.
22 Administrative Transcript at p. 168.



                                                    11
         Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 12 of 16




performed at the Commissioner’s request, Plaintiff reported problems with his back and

knee, but did not mention any problem with his upper extremities. 23 On December 17,

2017, Plaintiff’s attorney filed a pre-hearing brief that listed depression, anxiety, low

back pain and left knee pain as impairments, but did not mention arm or hand

limitations. 24 At the hearing, when asked why he could not return to work, Plaintiff

referenced depression, anxiety and back pain, but did not mention any problem with his

upper extremities. The only reason that left ulnar-nerve neuropathy is mentioned in

this action is because at the close of the hearing the ALJ directed Plaintiff’s attorney to

obtain the most recent records from Plaintiff’s primary care physicians at Manhattan

Square Family Medicine, and contained within those records was a reference to a

diagnosis of neuropathy, based on Plaintiff’s complaint of tingling in his left hand after

he propped his forearm against a desk while using a computer. 25 The ALJ accepted

the late-filed records and listed ulnar-nerve neuropathy as one of Plaintiff’s impairments

at step two of the sequential evaluation. However, there is no allegation or indication

that the condition caused Plaintiff to experience any work-related limitations. 26

        For the foregoing reasons, the Court concludes that even assuming the ALJ

erred at step two of the sequential evaluation, the error was harmless. To the extent

Plaintiff contends that the ALJ failed to consider all of his physical impairments at the

subsequent steps of the sequential evaluation, or that the ALJ’s findings regarding


23 Administrative Transcript at pp. 396–399.
24 Administrative Transcript at p. 206.
25 Administrative Transcript at pp. 468–469. This medical appointment took place on November 6, 2017,

approximately two months prior to the administrative hearing.
26 Indeed, the office note in which this diagnosis was made reports that Plaintiff had full hand strength

bilaterally. Administrative Transcript at p. 469.

                                                   12
         Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 13 of 16




exertional impairments are unsupported by substantial evidence, the arguments lack

merit.

         The ALJ Fulfilled His Duty to Develop the Record

         Lastly, Plaintiff maintains that reversal is required because there were two

“obvious gaps in the record” which the ALJ should have filled by obtaining additional

records. In that regard, Plaintiff contends, first, that there were “clear indications in the

record that important treatment notes” from psychiatrist Chlebowski “were missing,”

since Chlebowski submitted a medical opinion, but the record contains no notes from

office visits with her. Second, Plaintiff asserts that unspecified “disability paperwork”

containing a medical opinion from treating physician Karolina Lis-Hyjek, M.D. (“Lis-

Hyjek”) must be missing from the record, since one of Lis-Hyjek’s office notes, dated

January 31, 2017, contains, under the heading “MDD(Major Depressive Disorder),” the

notation, “Disability paperwork filled out today. Patient currently unable to engage in

any activity outside of therapy given severity of symptoms and ongoing therapy.”27 Lis-

Hyjek’s notation evidently refers to a disability exemption from work requirements for

public assistance benefits, since her notes further state: “On disability for severe mental

illness and currently transferring his case from Livingston County to Monroe County.” 28

         It is of course well settled that an ALJ has a duty to develop the record in certain


27 Administrative Transcript at p. 472.
28 Administrative Transcript at p. 475. In that regard, Plaintiff was evidently receiving public assistance
benefits, since he was not working and had no other means of support, but lived by himself in an
apartment. See, N.Y. Soc. Serv. Law § 332 (McKinney) (“In accordance with federal requirements and
this title an applicant for or a recipient of public assistance shall not be required to participate in work
activities if such individual is determined by the social services district to be exempt because he or she is:
(a) a person who is ill, incapacitated or sixty years of age or older or deemed to be disabled pursuant to
section three hundred thirty-two-b of this title;”).

                                                     13
           Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 14 of 16




instances, and that the ALJ’s failure to do so may warrant a remand:

          Where there are deficiencies in the record, an ALJ is under an affirmative
          obligation to develop a claimant’s medical history even when the claimant
          is represented by counsel or by a paralegal. The ALJ’s duty to develop
          the record reflects the essentially non-adversarial nature of a benefits
          proceeding. An ALJ’s failure to develop the record warrants remand.

Guillen v. Berryhill, 697 F. App'x 107, 108 (2d Cir. 2017) (citations and internal quotation

marks omitted). However, “where there are no obvious gaps in the administrative

record, and where the ALJ already possesses a complete medical history, the ALJ is

under no obligation to seek additional information in advance of rejecting a benefits

claim.” Guillen v. Berryhill, 697 F. App'x 107 at 108.

          Here, the ALJ did not err since there were no obvious gaps in the record. To

begin with, the hearing transcript refutes Plaintiff’s suggestion that there are missing

treatment records from psychiatrist Dr. Chlebowski. Specifically, Plaintiff testified that

he never met with a psychiatrist while treating at Venture Pros, where Chlebowski is

employed; indeed, Plaintiff expressed the opinion that Venture Pros had “failed” him in

that regard, since he was supposed to meet with a psychiatrist but never was allowed to

do so. 29 Indeed, it clearly appears that Chlebowski prepared her report based upon

her review of the office notes from Plaintiff’s therapist, Daniel Fee, LCSW (“Fee”). In

that regard, Plaintiff’s attorney (not her current attorney) obtained a report from Dr.

Chlebowski at the direction of the ALJ, who, at the close of the hearing, directed the

attorney to try to do so, stating:

          I know that he’s not seeing an acceptable source right now, for the mental

29   Administrative Transcript at p. 37.

                                              14
           Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 15 of 16




          health issues, but he has been in regular therapy with Mr. Fee. If that
          therapist would be willing to issue an opinion, or any type of statement,
          that would obviously be helpful to get some insight to the – but he’s [Fee]
          probably the best physician [sic], as far as providers go, to indicate what
          his capacity is at this point. So, . . . then if Mr. Fee, or if there is another
          individual, or supervising medical doctor at that facility who’d be willing to
          make a statement, I’d obviously be interested in that.

Administrative Transcript at p. 52 (emphasis added). Plaintiff’s attorney then obtained

the statement from Dr. Chlebowski, as the “supervising medical doctor” at Fee’s facility.

From all of this, the Court concludes that Plaintiff’s contention, that there must be

missing office notes from Dr. Chlebowski, lacks merit.

          Plaintiff’s argument about missing records from Dr. Lis-Hyjek similarly lacks

merit. According to Lis-Hyjek’s office note, any opinion that she expressed to county

social services related to Plaintiff’s depression, not any physical impairment. 30

However, Plaintiff testified at the hearing that Lis-Hyjek was not directly involved in his

mental health treatment. Specifically, Plaintiff testified:

          Q. All right, and you talk to her about mental health issues as well?

          A. Yes, not in great detail. She will ask me how I’m doing, and I tell her
          I’m just muddling along.

          Q. And, [is] she involved with any of the treatment for the mental health
          situation?

          A. No.

Administrative Transcript at p. 43. In any event, Lis-Hyjek’s office note also



30   Administrative Transcript at p. 475.

                                                 15
         Case 6:19-cv-06206-CJS Document 19 Filed 09/02/20 Page 16 of 16




summarized the substance of her opinion, which was that Plaintiff was unable to work

because of the severity of his symptoms. 31 The ALJ considered that opinion and found

that it was entitled to only little weight, a finding that Plaintiff does not challenge in this

action. 32 Consequently, Plaintiff’s argument that the ALJ committed reversible error by

failing to obtain the aforementioned “disability paperwork” lacks merit.

                                                 CONCLUSION

        For the reasons discussed above, Plaintiff’s motion for judgment on the

pleadings (ECF No. 13) is denied, Defendant’s cross-motion (ECF No. 16) for the same

relief is granted, and this matter is dismissed. The Clerk of the Court is directed to

enter judgment for Defendant and close this action.

        So Ordered.

Dated: Rochester, New York
       September 2, 2020
                                                  ENTER:


                                                  /s/ Charles J. Siragusa
                                                  CHARLES J. SIRAGUSA
                                                  United States District Judge




31 Administrative Transcript at p. 472 (“Patient currently unable to engage in any activity outside of

therapy given severity of symptoms and ongoing therapy.”).
32 Administrative Transcript at p. 17.



                                                     16
